Citation Nr: 0429705	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-05 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bronchitis, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran requested a video 
conference before the Board in his VA Form 9, Appeal to Board 
of Veterans' Appeals, submitted in March 2003.  A video 
conference was scheduled to be held at the New Orleans RO, 
but the veteran advised that his home was closer to the 
Little Rock, Arkansas RO and requested that the video 
conferencing be conducted from that facility.  The Board 
granted his request to reschedule the video conference and 
such a hearing was scheduled to be performed at the Little 
Rock RO.  The veteran's representative in Little Rock, 
however, has not had an opportunity to review the claims 
folder and has requested that the case be sent to Little Rock 
so that the representative may prepare for the hearing.  As 
such, this matter must be remanded to give the veteran's 
representative an opportunity to review the file prior to a 
hearing. 

Therefore, to ensure due process and full consideration of 
the veteran's appeal, this matter is REMANDED for the 
following action:

The RO should schedule the veteran for a 
video conference to be held at the Little 
Rock RO.  The veteran's claims folder 
should be sent to the Little Rock RO for 
review by his representative prior to 
returning the file to the Board for the 
scheduled hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




